DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The previous objection has been overcome in view of the changes made to Figs. 2 and 7A.

Claim Objections
Claims 31 and 45 and objected to because of the following informalities:  there is no clear antecedent basis for the term “the sheet”.  It is suggested that this term be replaced with the term “component” to more accurately define what is being claimed. This suggested change is proper in view of the fact that the non-elected Group I claims are directed to a “sheet” containing a horology “component” and the Group II claims currently being examined are presumably to a final horology component per se.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31-39, 41 and 43-46 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claims 31 and 45, there is no antecedent basis for the term “the sheet” in line 4 and 5, respectively. Also the use of the term “sheet” in the component claims is incorrect or at least misleading because the claimed component or final product has been removed from the intermediate product, i.e. the sheet.

Similarly, claims 36-38 and 44 define the component in terms of a “width of the through-opening defining the free edge of the component”. However, in terms of the component per se as set forth in claim 31, there is no “opening” “openings” “through-opening”, “width of an opening”, “width of a through opening” or “width of the opening of the predetachment zone” because the component has been removed from the sheet. The various “widths” only exists when the component is a part of the intermediate sheet, not in a component per se as instantly claimed. 

Claim Rejections - 35 USC § 102
The previous rejection has been overcome in view of the changes made to claim 31.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to claim 31.

Claims 31-34, 36-39, 41, 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11352249, hereafter “Shinchi” in view of either Vaucher 2009/0154303. As to claims 31 and 45, Shinchi discloses a sheet S of micromachinable material comprising a horology component 2 and at least one attachment 4 tethering the horology component to a remainder of the sheet, the sheet having a uniform thickness (Fig. 3), the at least one attachment being formed by openings 5 etched into the thickness of the sheet. The sheet in Shinchi also comprises a fracture zone for predetachment of the horology component comprising, along a line of desired fracture of the attachment, at least one opening . 
As to claim 32, Shinchi discloses a horology component 2 with free edges and an opening 17 in Fig. 2. The phrases “formed by etching” and “obtained by etching” are process limitations that do not add any patentable distinguishing structural limitations to the final product.
As to claim 33, this claim is a process limitation that does not add any patentable distinguishing structural limitations to the final product.
As to claim 34, the cross-sectional views in Figs. 3 and 4, and top view Fig. 2 show that the opening 17 in Shinchi extends along the entirety of the line of desired fracture.
As to claims 36 and 39, Fig. 2 of Shinchi shows that the width of the opening of the attachment zone 17 is less than the width of the free edge of the horology component 2.
As to claims 37, 38 and 44, it would have been obvious to one of ordinary skill in the art to adjust the width and depth of the openings in the product of Shinchi to provide the desired release properties and end use design properties since a change in size is within the level of ordinary skill in the art.
As to claim 41, the brittle materials suggested by Vaucher are considered to inherently possess the claimed properties since they are made from the same materials as instantly claimed. In any event, it 
As to claims 43 and 46, Shinchi discloses the claimed feature in [0020] of the translation.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over JPH11352249, hereafter “Shinchi” in view of Vaucher 2009/0154303 as applied to claims 31-34, 36-39, 41, 43-46 above, and further in view of Barrot 2014/0363217. The combined prior art of Shinchi and Vaucher discloses the invention substantially as claimed; see the above rejection. However, the combined prior art of Shinchi and Vaucher does not disclose a plurality of openings aligned along his fracture line. Barrot discloses a micromechanical part with an attachment tethering the part to the remainder of a sheet wherein the attachment has a fracture line formed by a line of holes; see Fig. 12 and [0031]. It would have been obvious to one of ordinary skill in the art to use a line of openings as the weakened detachable portion 17 of the combined prior art of Shinchi and Vaucher in view of Barrot to provide a desired fracturing strength since this involves combining prior art elements according to known methods to yield predictable results.
In any event, the instant claim is to a final product component per se and not a component attached to a sheet which is a non-elected intermediate product, therefore, there are actually no openings in the component. 

Response to Arguments
Applicant’s arguments with respect have been considered but are moot because of the new ground of rejection.
As to claim 35, applicant argues that Barrot does not concern a horology component and concerns a different and unrelated problem. This is not convincing because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Barrot is considered related art since it is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783